                                            Case 3:20-cv-02794-EMC Document 90 Filed 08/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SA MUSIC LLC, et al.,                               Case Nos. 20-cv-02146-WHO (JSC)
                                                                                                         20-cv-02794-EMC (JSC)
                                                           Plaintiffs,                                   20-cv-02965-JSW (JSC)
                                   8
                                                     v.                                        ORDER RE: APEX DEPOSITION
                                   9
                                                                                               DISPUTE
                                  10       APPLE, INC, et al.,
                                                                                               Re: Dkt. No. 83
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13              Apple moves for a protective order barring the deposition of Eddie Cue, Apple’s Senior

                                  14   Vice-President of Internet and Software Services. (Dkt. No. 83.)1 After considering the parties’

                                  15   written submission and attached exhibits, the Court concludes that oral argument is unnecessary,

                                  16   see N.D. Cal. Civ. L.R. 7-1(b), and rules as set forth below.

                                  17              21 days before the close of fact discovery Plaintiffs served a deposition notice on Apple to

                                  18   depose Mr. Cue. Plaintiffs contend that he has personal knowledge regarding Apple’s affirmative

                                  19   defense that it obtained valid Section 115 licenses for the compositions at issue as Mr. Cue is

                                  20   identified on the Notice of Intent as “the person responsible for the management of the Licensee.”

                                  21   (Dkt. No. 83-5.) Mr. Cue also signed the contracts with the relevant contract providers and the

                                  22   letters terminating them from iTunes after these actions were filed. (Dkt. No. 83-6.) Plaintiffs

                                  23   contend that they noticed the deposition of Mr. Cue shortly after Apple produced the termination

                                  24   letters.

                                  25              Apple first argues that the deposition should be quashed because the deposition notice was

                                  26   served 21 days before the close of fact discovery and this Court’s standing order requires that they

                                  27
                                       1
                                  28    Adasam, No. 20-cv-02146-WHO, Dkt. No. 83; Pickwick, 20-cv-02794-EMC, Dkt. No. 86;
                                       Genepool, No. 20-cv-02965-JSW, Dkt. No. 77.
                                          Case 3:20-cv-02794-EMC Document 90 Filed 08/11/21 Page 2 of 2




                                   1   be served 30 days before the close. True. But, as Plaintiffs explain, Apple did not produce the

                                   2   letters terminating the contracts with the distributors at issue until June of this year. While

                                   3   Plaintiffs were aware that Mr. Cue signed the contracts earlier in the litigation, Apple does not

                                   4   dispute that Plaintiffs were not made aware of his involvement in the termination until shortly

                                   5   before the close of fact discovery.

                                   6          Apple next contends that Mr. Cue is an apex witness who does not have knowledge of the

                                   7   contract, terminations or licenses despite his name being on the documents. Apple, however,

                                   8   submits no evidence in support of its bald assertion: it is merely unsupported attorney argument in

                                   9   a letter brief. Thus, it has not met its burden of showing that Mr. Cue does not have personal

                                  10   knowledge.

                                  11          That being said, it would be pointless to allow the deposition of Mr. Cue to proceed if he is

                                  12   going to assert that he has no knowledge of any of the issues on which Plaintiffs seek to depose
Northern District of California
 United States District Court




                                  13   him. Accordingly, Apple shall produce a witness with knowledge of (1) the termination letters,

                                  14   and (2) the emails/documents produced by Apple after the close of fact discovery as discussed by

                                  15   Plaintiffs in the discovery letter. Plaintiffs may not question the witness regarding documents

                                  16   produced prior to June 2021 as Plaintiffs had the opportunity to timely notice a deposition

                                  17   regarding those documents but chose not to do so.

                                  18          This Order disposes of Docket No. 83 in Adasam, No. 20-cv-02146-WHO; Docket No. 86

                                  19   in Pickwick, 20-cv-02794-EMC; and Docket No. 77 in Genepool, No. 20-cv-02965-JSW.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 11, 2021

                                  22

                                  23
                                                                                                     JACQUELINE SCOTT CORLEY
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
                                                                                          2
